          Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 1 of 19 Page ID #:41404




               1 David J. Pasternak, CSBN 72201
                   Recei ye r
               2   1875 Century Park East, Suite 2200
                   Los Angeles, California 90067-2523
               3   Telephone:    310.553.1500
                   Facsimile:    310.553.1540
               4   E-Mail:    djp@paslaw. corn

               5

               6
               7                                 UNITED STATES DISTRICT COURT

               8            CENTRAL DISTRICT OF CALIFORNIA,                    WESTERN DIVISION

               9
              10
              11   PERFECT 10, INC., a                               Case No.    2-11-cv-07098-AB
                   California corporation,                           (JPRX)
              12
                                     Plaintiff,                      Hon.    Andre Birotte,   Jr.
              13
                            vs.                                      NOTICE OF HEARING AND
              14                                                     RECEIVER’S THIRD REPORT AND
                   GIGANEWS, INC., a Texas                           ACCOUNT FOR THE TIME PERIOD
              15   Corporation, et al.,                              FROM FEBRUARY 1   JULY 31,
                                                                                        -


                                                                     2018
              16                     Defendants.
                                                                     DATE:  MARCH 1, 2019
              17                                                     TIME:  10:00 A.M.
                   AND RELATED CROSS-ACTIONS                         COURTROOM:  7B
              18
              19
              20            Pursuant to Local Rule 66-6.1 and 66-7(c),                      Receiver

              21 David J. Pasternak submits the following Receiver’s
              22   Third Report and Account for the Time Period from

              23 February 1               -     July 31,   2018   for hearing in Courtroom 18

              24 at 350 West l Street, Los Angeles, CA 90012-4565 on
              25 Friday, March 1, 2019 at 10:00 a.m.
              26           On February 24,             2017,      David J.    Pasternak was

              27   appointed as Receiver in this matter to take sole and

              28 immediate custody, possession and control of all of the
 PASTERNAK         {00209506DOCX_66390.000 I)                               2-11-cv-07098-AB (JPRX)
& PASTERNAK                                                 1
                     NOTICE OF HEARING AND RECEIVERS THIRD REPORT AND ACCOUNT FOR THE TIME PERIOD
                                            FROM FEBRUARY 1   JULY 31, 2018
                                                                    -
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 2 of 19 Page ID #:41405



        1    intellectual property of Perfect 10,                 Inc.   (“Perfect
     2       10”)   ,   including but not limited to its domain names,

     3      copyrights,           copyright interests,       trademarks,    trademark
     4 interests, and associated goodwill, and related
     5 interests               (“the Property”)      .   The Receiver was directed
     6 by this Court to sell the Property in order to satisfy
     7 this Court’s Judgment.
     S              The Receiver began serving as this Court’s Receiver

    9 immediately after learning about the issuance of this
   10 Court’s February 24,                      2017 order appointing him as

   11 Receiver.                 Shortly thereafter, pursuant to this Court’s

   12 authorization, he retained SoCal IP Law Group LLP
   13        (“SoCal”)        as his intellectual property attorneys

   14 pursuant to a Legal Services Agreement previously filed
   15 with this Court.
   16               With SoCal’s assistance and the cooperation of

   17 Perfect 10 and its principal, Norman Zada,                         the Receiver
   18 believes that he has taken custody,                       possession and
   19 control of all of the Property.                        SoCal has coordinated
   20 the filing of all necessary notices and registrations in
   21       order to transfer the Property to the Receiver,                    and the
   22       filing of all updates necessary to keep the

   23 registrations current.                      Among other things during this
   24 time period, with SoCal’s assistance,                        the Receiver filed
   25 a Combined Section 8 and 9 Declaration of Use in
   26 Commerce and Application for Renewal of Registration,                           a
   27 copy of which is attached as Exhibit 1.
   28               On April 4,         2017,   the Receiver filed and served a
            {002095o6.oocx 66390.0001                 2            2-11-cv-07098-AB (JPRX)
             NOTICE OF HEARING AND RECEIVERS THIRD REPORT AND ACCOUW FOR THE TIME PERIOD
                                    FROM FEBRUARY 1  JULY 31, 2018
                                                         -
         Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 3 of 19 Page ID #:41406



              1    summary Inventory identifying the property and documents

              2   in his possession.           As previously reported,            the
              3 Receiver’s office has prepared a detailed listing of the
              4 Property which is hundreds of pages long, and
                  consequently is not being filed with this Court because

              6 of its volume.
              7         Also as previously reported,              the Receiver has a
              8   self-storage unit for most of the Property, but also has

              9 entered into an Agreement with PacificTitle Archives, a
             10 copy of which has previously been filed with this Court,
                  for the storage of film stock which requires special

             12 handling and maintenance.
             13         The Receiver previously reported that he learned

             14 that Perfect 10 had an appeal pending at the
             15 Bundesgerichtshof           (the German High Court)           in Germany
             16 against AOL Deutschland Medien GmbH concerning the
             17 alleged unauthorized use of eight photographs or images.
             18 The Receiver was informed by Perfect 10’s German counsel
             19 that Perfect 10 had filed an action against AOL Germany
             20 asking for the prohibition of the provision of public
             21   access to certain pictures subject to Perfect 10’s

             22   intellectual property rights as well as disclosure and

             23 damages.        The case was dismissed by judgment of Hamburg
             24 District Court dated December 3,                 2010,    ruling that there
             25 was no case against AOL Germany as far as results of its
             26 search engine were concerned.                  The regional court of
             27 appeal granted leave to appeal to the Federal Supreme
             28 Court, with the hearing on September 21,                     2017.      At that
SPASTERNAK        {oo2ossos.nocx 66390.0001                 3                2-11-cv-07098-AB (JPRX)
                    NOTICE OF HEARING AND RECEIVER’ S THIRD REPORT AND ACCOUNT FOR THE TIME PERIOD
                                            FROM FEBRUARY 1-  JULY 31, 2018
         Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 4 of 19 Page ID #:41407



                  1 hearing,    the German Supreme Court dismissed the appeal.

              2     Perfect 10 thereafter had the option of claiming a

              3 violation of fair hearing before December 27,                       2017 or
              4 filing a constitutional complaint to the German Federal
              5 Constitutional Court before January 11,                     2018.    The
              6 Receiver was advised by Perfect 10’s German counsel that
              7 either approach was unlikely to be successful.                         When Mr.
              8     Zada urged the Receiver to pursue the case,                  the Receiver
              9 asked Mr.        Zada to advance the funds to pursue either of

             10 these alternatives.             Mr.    Zada refused to provide the
             11    necessary funding.          Consequently,       the Receiver took no
             12    further action regarding the German case.

             13          After communicating with potential purchasers of the

             14 Property,        the Receiver negotiated with Plaintiff and Mr.

             15 Zada for the sale of all of the Property.                      After
             16 Plaintiff made the highest purchase offer,                     the Receiver
             17 negotiated the terms of the sale contract with
             18 Plaintiff’s counsel.              Those negotiations were continuing
             19 at the end of July,            2018.     The sale will be subject to
             20 overbidding at the future hearing before this Court to
             21    approve and confirm the sale of the PrDperty.

             22         A financial report detailing the receipts and

             23 disbursement of this Receivership Estate for the time
             24 period from February 1             -   July 31,   2018 is attached as
             25 Exhibit 2.         As detailed in that financial report,
             26 receipts during that time period totaled only $25.26,
             27 disbursements totaled $27,213.18 during this time
             28 period,          and the Receivership Estate held $14,494.63 in a
                   {oo209506.oocx 66390.0001 }
&PASTERNAK                                           4            2-11-cv-07099-AE (JPRX)
                    NOTICE OF HEARING AND RECEIVER’ S THIRD REPORT AND ACCOUNT FOR THE TIME PERIOD
                                           FROM FEBRUARY 1 -  JULY 31, 2018
         Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 5 of 19 Page ID #:41408



                  1    segregated interest-bearing business checking account at

              2        1 Century Bank on July 31,              2018.    l Century Bank is a

              3 bank located in the same Century City office building as
              4 the Receiver’s office.
              5               The Receiver has separately filed and served the

              6 billing statements for his office and for Socal for the
              7 time period from February 1                    —   July 31,   2018 attached to
              8       six Notices of Receivership Fees and Costs for each of

              9 those months.                     During that time period,    the Receiver’s
             10 fees and costs totaled $6,810.77, all of which has been
                      paid.        During that time period,          SoCal’s fees and costs
             12 have totaled $15,858.52, all of which has been paid.


             14 DATED:              January 4,        2019

                                                             David J. Pasternak
             16                                              Receiver
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
&PASTERNAK                                )
                      (00209506.DaCx 6S390.000j               5                2-11-Cv-07098-AB (JPRx)
                       NOTICE OF HE?RING AND RECEIVER S THIRD REPORT AND ACCOUNT FOR THE TIME PERIOD
                                              FROM FEBRUARY 1  -JULY 31, 2018
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 6 of 19 Page ID #:41409




                     Exhibit 1
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 7 of 19 Page ID #:41410




                 Filing Receipt for Combined Declaration of Use of Mark in Commerce
           and Application for Renewal of Registration of a Mark Under Sections 8 and 9 Form
                                            and Next Steps


  Registration number. 3286744.
  Mark. PERFECT I0(Standard Characters. see https://teas.uspto.gov/postreg/view/common/No-lmage
  File.jpg).

  Thank you for submitting your form to the U.S. Patent and Trademark Office (USPTO). Please read
  this filing receipt carefully and keep a copy for your records. Ifyou find errors in your submission, the
  After You File page gives information about correcting errors.

  Next steps

     1. In four to five days, please confirm that we received the documents submitted with this
        form by checking Trademark Status and Document Retrieval (TSDR). If your documents do not
        appear in TSDR after four to five days, please email TrademarLAssistanceCenter1i)uspto.2ov.
     2. Within approximately one to two months, a trademark specialist in the Post-Registration
        Division will review your submission.

                    If your submission is accepted, you will receive a Notice of Acceptance and
                    Renewal.
                    If your submission is not accepted, you will receive a letter (Office action)
                    explaining why it is not acceptable and how to proceed. Visit our page on keeping
                    your registration alive for a video and other information on the post-registration
                    process.
     3. Continue to check TSDR for any updates to your status until we send you a notice that
        your submission has been accepted or refused. If you do not hear from us within three or four
        months of submitting this form, call the Post-Registration Division at (571) 272-9500.
     4. Keep your addresses, including email addresses, current in USPTO records so you receive
        email reminders about maintaining your registration. You must file required maintenance
        documents at regular intervals or your registration will be canceled. We will send these
        reminders to all email addresses of record listed in TSDR. Use the address forms on our website
        to update your email addresses.
     5. Questions? Please visit our website. email us. or call us at 1-800-786-9199 and select
        option I.

  The information submitted in the form appears below:

    Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it
    displays a valid 0MB control number.
    PTQ F’rn’ , 963 Rev O5/OO6
    DM8 No 0651-0055 lExp 07131C3181




                                                                                                  Exhibit         1   Page_____
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 8 of 19 Page ID #:41411




    Combined Declaration of Use and/or Excusable
    Nonuse/Application for Renewal of Registration of a Mark
    under Sections 8 & 9
                               The table below presents the data as entered.

                 Input Field                                         Entered
     REGISTRATION NUMBER                    3286744
     REGISTRATION DATE                      08/28/2007
     SERIAL NUMBER                          78182743
    • MARK SECTION
                                            PERFECT 10 (see,
     SIARK                                  https://teas.uspto.gov/postreg/view/common/No-Image
                                            FiIe.jpg)
     ATTORNEY SECTION (current)
     NAME                                   Steven C. Sereboff
     FIRM NAME                              SoCal IP Law Group LLP
    STREET                                  310 N. Westlake Blvd., Suite 120
    CITY                                    WesElake Village
    STATE                                   California
    POSTALCODE                              91362
    COUNTRY                                 United States
    PHONE                                   805-230-1350
    FAX                                     805-230-1355
    EMAIL                                   uspto@socalip.com

    AUTHORIZED TO COMMUNICATE
    VIA E-MAIL                               es

    DOCKET/REFERENCE NUMBER                P245.G 17396
    AflORNEY SECTIONTh’
     —

    NAME                                   Steven C. Sereboff
    FIRM NAME                              SoCal IP Law Group LLP
    STREET                                 310 N. Westlake Blvd., Suite 120
    CITY                                   Westiake Village



                                                                       Exhibit   I   Page   7
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 9 of 19 Page ID #:41412




     STATE                            Ca) ifornia

     POSTALCODE                       91362
     COUNTRY                          United States
     PHONE                            805-230-1350
     FAX                              805-230-1355
     EMAIL                            usptosocalip.com

     AUTHORIZED TO COMMUNICATE
     VIA E-MAIL                      ,,   e

     DOCKET/REFERENCE NUMBER          P245.G 17396
                                     Mark A. Goldstein, Michael D. Harris, Christine L.
     OTHER APPOINTED ATTORNEY        Kopitzke, Jonathan Pearce. Marina L. Lang, Nikki M.
                                     Dossman

     tORRESPONDENCE SECTION (currentr
     NAME                            Sleven   C. Sereboff
     FIRM NAME                       SoCal IP Law Group LLP
     STREET                          310 N. Westlake Blvd., Suite 120
     CITY                            Westlake Village

     STATE                           California

     POSTALCODE                      91362
     COUNTRY                         United States

     PHONE                           805-230-1350
     FAX                             805-230-1355
     EMAIL                           usptosocalip.com

    AUTHORIZED TO COMMUNICATE
    VIA E-MAIL                         es

    DOCKET/REFERENCE NUMBER          P245.G 17396
                     r   —
    flIFnflONDENCE SECTION
                                 —




    NAME                             Steven   C. Sereboff
    FIRM NAME                        SoCal IP Law Group LLP
    STREET                           310 N. Westlake Blvd., Suite 120
    CITY                             Westlake Village

    STATE                            California


                                                            Sxhibit     I   Page   P
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 10 of 19 Page ID
                                 #:41413



  POSTAL CODE                  91362
  COUNTRY                      United States
  PHONE                       805-230-1350
  FAX                         805-230-1355

  EMAIL                       uspto@socalip.com;ssereboff@socalip.eom;
                              nabeloe@socalip.com
 AUTHORIZED TO COMMUNICATE
 VIA E-MAIL                   Yes

  DOCKET/RFrFRENCE NUMBER     P245.G 17396
                         -


  GOODS AND/OR SERVICES SECTION
 INTERNATIONAL CLASS          009
                              Prerecorded video disks featuring beauty contests, adult
 GOODS OR SERVICES
                              entertainment, pictures of female models, dancing,
                              interviews, stories on human relations, sports, and fitness
                              and exercise
                              SPNO-981 1913013-
 SPECIMEN FILE NAME(S)        2018022816341 1 422663_._Perfectj 0_Specimen_-


 SPECIMEN DESCRIPTION
                              screenshot of the Registrants mark as used in connection
                              with the goods identified in the registration
 INTERNATIONAL CLASS          028
 GOODS OR SERVICES            games, namely, playing cards
                              SPNI-9811913013-
 SPECIMEN FILE NAME(S)        2018022816341 1 422663_._Perfect_I 0_Specimen_-


 SPECIMEN DESCRIPTION
                              screenshot of the Registrant’s mark as used in connection
                              with the goods identified in the registration
 OWNER SECTION (current)
 NAME                         Perfect 10, Inc.
 STREET                       P0 Box 3398
 CITY                         Beverly Hills
 STATE                        California
 ZIP/POSTAL CODE              90212
 COUNTRY                      United States



                                                   Exhibit     I    Page   9
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 11 of 19 Page ID
                                 #:41414



  PHONE                           800-606-6639
  FAX                             310-205-9644
  EMAIL                           JMausner@BMRLAW.com
  AUTHORIZED TO COMMUNiCATE
  VIA E-MAIL                          es

  OWNER SECTION (proposed)
  NAME                            David    J. Pasternak
  STREET                           1875 Century Park East, Suire 2200

  CITY                            Los Angeles
 STATE                            California
 ZIP/POSTAL CODE                  90067

 COUNTRY                          United Stares

  PHONE

 FAX

 EMAIL                            uspto@socalip.com
 AUTHORIZED TO COMMUNICATE
 VIA E-MAIL                           es

 LEGAL ENTITY SECTION (current)
 TYPE                             corporation
 STATE/COUNTRY OF
 INCORPORATION                    California

 LEGAL ENTITY SECTION (proposed)
 TYPE                             individual

 COUNTRY OF CITIZENSHIP           United States

 PAYMENT SECTION
 NUMBER OF CLASSES                2

 NUMBER OF CLASSES PAID           2
 COMBINED § 8 & 9
 DECLARATION/APPLICATION FILING   850
 FEE

 GRACE PERIOD FEE FOR §8 AND §9   400
 TOTAL FEE PAID                   1250




                                                      Exhibit   I   Page   /O
 Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 12 of 19 Page ID
                                  #:41415



   %NATURE SECTION
   SIGNATURE                                /Davjd J. Pastemak!
   SIGNATORY’S NAME                          David J. Pasternak
   SIGNATORY’S POSITION                      Owner

   DATE SIGNED                              02/28/2018
   SIGNATORY’S PHONE NUMBER                  Private

   PAYMENT METHOD                           CC
                                  r
                              r
                              I
                                       FILING INFORMATION
                                                 --.



   SUBMIT DATE                              Wed Feb28 17:21:29 EST 2018
                                            USPTO/S08N09-98. 1 19.130. 1
                                            3-2018022817212935353 1-32
   TEAS STAMP
                                            86744-51 09af6f802609 I 479d
                                            dc89104e7ac5d5d0e8605f55e
                                            9491 6a I 959efc97ed-CC-57 13
                                            -2018022816341 1422663
REGISTRATION NUMBER: 3286744
REGISTRATION DATE: 08/28/2007

MARK: PERFECT I0(Standard Characters)

The owner, David S. Pasternak, a citizen of United States, having an address of
      1875 Century Park East, Suite 2200
     Los Angeles, California 90067
     United States
     uspto@socalip.com (authorized)
is filing a Combined Declaration of Use and/or Excusable Nonuse/Application for Renewal of
Registration of a Mark under Sections 8 & 9.

For International Class 009, the mark is in use in commerce on or in connection with all
goods/services, or to indicate membership in the collective membership organization, listed in the
existing registration for this specific class: Prerecorded video disks featuring beauty contests, adult
entertainment pictures of female models, dancing, interviews, stories on human relations, sports, and
fitness and exercise ; or, the owner is making the listed excusable nonuse claim.

The owner is submitting one(or more) specimen(s) showing the mark as used in commerce on or in
connection with any item in this class, consisting ofa(n) screenshot of the Registrant’s mark as used in
connection with the goods identified in the registration.
I [SPNO-981 1913013-2018022816341 1422663.jerfectlOSpecimen-PC-Amaion.pdf]

For International Class 028, the mark is in use in commerce on or in connection with all
goods/services, or to indicate membership in the collective membership organization, listed in the
existing registration for this specific class: games, namely, playing cards ; or, the owner is making the



                                                              Exhibit   ........Lage L..L
 Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 13 of 19 Page ID
                                  #:41416



listed excusable nonuse claim.

The owner is submitting one(or more) specimen(s) showing the mark as used in commerce on or in
connection with any item in this class, consisting ofa(n) screenshot of the Registrants mark as used in
connection with the goods identified in the registration.
I [SPN 1-9811913013-20180228163411 422663_._Perfect_l 0_Specimen_-_PC_-_Amazon.pdf]
The registrant’s current Attorney Information: Steven C. Sereboff of SoCal IP Law Group LLP
    310 N. Westlake Blvd., Suite 120
    Westlake Village, California 91362
    United States
The phone number is 805-230-1350.
The fax number is 805-230-1355.
The email address is usplo(?I.socalip.com. (authorized)
The docket/reference number is P245.G 17396.

The registrant’s proposed Attorney Information: Steven C. Sereboff of SoCal IP Law Group LLP
   310 N. W’estlake Blvd., Suite 120
   Westlake Village, California 91362
    United States The docketlreference number is P245.07396.
The Other Appointed Attorney(s): Mark A. Goldstein, Michael D. Harris, Christine L. Kopitzke,
Jonathan Pearce, Marina L. Lang, Nikki M. Dossman.

The phone number is 805-230-1350.
The fax number is 805-230-1355.
The email address is usptosocalip.com. (authorized)
The registrant’s current Correspondence Information: Steven C. Sereboffof SoCal IP Law Group LLP
   310 N. Westlake Blvd., Suite 120
   Westlake Village. California 91362
   United States
The phone number is 805-230-1350.
The fax number is 805-230-1355.
The email address is usptoøjsocalip.com. (authorized)
The docket/reference number is P245.G 17396.

The registrant’s proposed Correspondence Information: Steven C. Sereboff of SoCal IP Law Group
LLP
   310 N. Westlake Blvd., Suite 120
   Westlake Village, California 91362
   United States The docket/reference number is P245.G 17396.

The phone number is 805-230-1350.
The fax number is 805-230-1355.
The email address is uspto@socalip.com;ssereboff@socalip.com; nabeloe@socalip.com. (authorized)

A fee payment in the amount of$ 1250 was submitted with the form, representing payment for 2
class(es). plus any additional grace period fee, if necessan.




                                                           Exhibit J.Page /J
Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 14 of 19 Page ID
                                 #:41417



                                            Declaration
     E Unless the owner has specifically claimed excusable nonuse, the mark is in use in commerce
       on or in connection with the goods/services or to indicate membership in the collective
       membership organization identified above, as evidenced by the attached specimen(s).
        Unless the owner has specifically claimed excusable nonuse, the specimen(s) shows the mark
        as currently used in commerce on or in connection with the goods/services/collective
        membership organization.
        The registrant requests that the registration be renewed for the goods/services/collective
        organization identified above.
     E To the best of the signatory’s knowledge, information, and belief; formed after an inquiry
        reasonable under the circumstances, the allegations and other factual contentions made above
        have evidentiary support.
        The signatory being warned that willful false statements and the like are punishable by fine or
        imprisonment or both, under 18 U.S.C. § 1001, and that such willful false statements and the
        like may jeopardize the validity of this submission and the registration, declares that all
        statements made of his/her own knowledge are true and all statements made on information
        and belief are believed to be true.

Signature: /David J. Pasternak/ Date: 02/28/2018
Signatory’s Name: David J. Pastemak
Signatory’s Position: Owner
Signatory’s Phone: Private


NOTE: lfyou would like to suggest additions or changes to the design search codes assigned to your
mark, please send an email to TMDesi&nCodeCommentsZlUSPTO.GOV (please include the
registration number of your mark on ALL correspondence with the USPTO) or call 1-800-786-9199 to
speak with a Customer Service Representative. No fee is necessary. The USPTO will review your
request and update the record if appropriate. Design search codes are described on Internet Web page
http://tess2.uspto.gov/tmdb/dscm/index.htm. You may review the USPTO-assigned design codes for
your mark by retrieving current information about your mark in the TSDR system at
https://tsdr.uspto.iov/ and looking under “Additional Information.”


Thank you,

The TEAS support team
Wed Feb 28 17:21:29 EST 2018
STAMP: U5PTO/S08N09-98.I 19.130.13-20180228172129353531-3286744-
51 09af6fB02609 I 479ddc89 W4e7ac5d5d0e8605f55e949 I 6a1 959efc97ed-CC-571 3-
20180228163411422663




                                                    Exhibit      I   Page/)
                                                        (t
     Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 15 of 19 Page ID
                                      #:41418




II                                       II




I                                          I
                                                                                   I




                I     Exhibit 2
                  Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 16 of 19 Page ID
                                                   #:41419

                                                            PERFECT 10
                                                  DAVID J. PASTERNAK, RECEIVER
                                                  BUSINESS CHECKING ACCOUNT
                                                     February 1,2018 through July 31, 2018


      Date         Mum                    Name                                 Memo                       Debit     Credit      Balance
  BUSINESS INTEREST CHECKING ACCOUNT- 1st Century Bank alc#2100121488                                                           41,682.55
    02/1 5/18   14908    Pacific Title Archives             2/18 Storage                                               50682    41,175.73
    02/23/18    14909    Pasternak & Pasternak ALC          Receiver’s Fees & Costs through 1/31/18                  1,242.23   39,933.50
    02/23/18    14910    So Cal IP Law Group                General Matters through 1/31/18                            429.38   39,504.12
    02)23/18    14910    So Cal IP Law Group                Domain Names through 1131/18                               206.95   39,297.17
    02/23/18    14910    So Cal IP Law Group                Trademarks through 1/31/18                                 360.50   38936.67
    02)28)18    2)1-28   1st Century Bank                   2/1-2/28/18 Interest Income                      1.60               38,938.27
    03/09/13    14911    Pacific Title Archives             3/18 Storage                                               506.82   38,431.45
    03/31/18    3/1-31   1st Century Bank                   3/1-3/31/18 Interest Income                      1.64               38,433.09
    04/30/18    14912    Pacific Title Archives             4/18 Storage                                               506.82   37926.27
    04/30/18    4/1-30   1st Century Bank                   4/1-4/30/18 Interest Income                      1.58               37,927.85
    05/07/18    15672    Pacific Title Archives             5/18 Storage                                               506.82   37,421.03
    05/07/18    14913    Pasternak & Pasternak ALC          Receiver’s Fees & Costs through 4/30/18                  1,880.66   35,540.37
    05/07/16    15673    So Cal P Law Group                 Domain Names through 2/28/18                               177.77   35,362.60
    05/07/18    15673    So Cal P Law Group                 Trademarks through 2/28/18                               5,035.77   30,326.83
    05/07/18    15673    So Cal IP Law Group                Domain Names through 3/31/18                               468.63   29,858.20
    05/07/18    15673    So Cal P Law Group                 Trademarks through 3/31/18                               5,858.22   23,999.98
    05/07/18    15673    So Cal P Law Group                 Domain Names through 4/30/18                               100.00   23,899.98
    05/07/18    15673    So Cal IP Law Group                Trademarks through 4/30/18                               2,840.00   21,059.98
    05/21/18    3374     KNR Attorney Service               Subpoena                                        15.00               21,074.98
    05/31/18    5/1-31   1st Century Bank                   5/1-5/31/18 Interest Income                     2.49                21,077.47
    06/19/18    15674    Pacific Title Archives             6/18 Storage                                               506.82   20,570.65
    06/19/18    15675    Pasternak & Pasternak ALC          Receivers Fees & Costs through 5/31/18                   3,13846    17,432.19
    06/19/18    15676    So Cal P Law Group                 Domain Names through 5/31/18                               380.94   17,051.25
    06/19/18    15676    So Cal P Law Group                 Trademarks through 5/31/18                                 591.00   16,460.25
    06/30/18    6/1-30   1st Century Bank                   6)1-8)30/18 Interest Income                      1.62               16,461.87
    07/18/18    15677    PacificTitle Archives              7/18 Storage                                              50682     15,955.05
    07/18/18    15678    Pasternak & Pasternak ALC          Receivers Fees & Costs through 6/30/18                   1,307.56   14,647.49
    07/18/18    15679    So Cal IP Law Group                Domain Names through 6/30/18                               154.19   14,493.30
    07/31/18    7/1-31   1st Century Bank                   7/1-7/31/18 Interest Income                     1.33                14,494.63

 Total BUSINESS INTEREST CHECKING ACCOUNT- 1st Century Bank a/c#2100121488 at July 31, 2018                25.26    27,213.18   14,494.63




                                                                                              Exhibit   2 Page / c4
MBR, 8/7/18
66390/ 0001                                                                                                                      Page 1 of 1
              Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 17 of 19 Page ID
                                               #:41420



               1                                           PROOF OF SERVICE

               2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

               3          At the time of service. I was over 18 years of age and not a party to this action. lam
                   employed in the County of Los Angeles, State of California. My business address is 1875 Century
               4   Park East, Suite 2200, Los Angeles, CA 90067-2523.

               5            On January 7,2019,1 served true copies of the following document(s) described as

               6   (1)   [PROPOSED] ORDER APPROVING AND SETTLING RECEIVER’S REVISED
                   SECOND REPORT AND ACCOUNT FOR THE TIME PERIOD FROM AUGUST 1, 2017
               7   THROUGH JANUARY 31, 2018

               8   (2)  fPROPOSEDJ ORDER APPROVING AND SETTLING RECEIVER’S THIRD
                   REPORT AND ACCOUNT FOR THE TIME PERIOD FROM FEBRUARY 1   JULY 31,                   —



               9   2018

              10   (3)  NOTICE OF HEARING AND RECEIVER’S THIRD REPORT AND ACCOUNT
                   FOR THE TIME PERIOD FROM FEBRUARY 1   JULY 31, 2018       —



              11
                            on the interested parties in this action as follows:
              12
                                                          See Attached Service List
              13
                   + BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
              14   persons at the addresses listed in the service list. The envelope or package was mailed with
                   postage thereon fully prepaid. I am “readily familiar” this firm’s practice of collection and
              15   processing correspondence for mailing. It is deposited with the U.S. Postal Service on the same
                   day in the ordinan’ course of business. I am aware that on motion of the party served, service is
              16   presumed invalid if postal cancellation date or postage meter date is more than I day after date of
                   deposit for mailing in affidavit.
              17
                   + BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
              18   with the Clerk of the Court by using the CM/ECF system. Participants in the case who are
                   registered CM/ECF users will be served by the CM/ECF system. Participants in the case who are
              19   not registered CM/ECF users will be served by mail or by other means permitted by the court
                   ml es.
              20
                          I declare under penalty of perjury under the laws of the State of California that the
              21   foregoing is true and correct.

              22           Executed on January 7. 2019, at Los Angeles, California.




                                                                       C. Geprnn
              25                                                            /
              26

              27

              28
 PASTERNAK
& PASTERNAK


                   00l73384.DOCX 66390.0001
              Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 18 of 19 Page ID
                                               #:41421


               1                United States District Court for the Central District Of California
                                                (Western Division Los Angeles)
                                                                     -

               2
                                      Civil Docket For Case No.: 2:11-cv-07098-AB-(JPRx)
               3
               ‘I                                            Service List
               5
                    Lynell D. Davis, Esq.                          Counsel for Debtor, Norman Zada
               6
                    Perfect 10, Inc.
                    11803 Norfield Court
                    Los Angeles, CA 90077
               8    Telephone: 310.476.0700
                    Facsimile: 310.476.8138
                    E-Mail: lynellDDavisesg(ägmail.com\
              10
                    Eric J. Benink, Esq.                           Co unselfor Perfect 10, Inc.
              11    Krause Kalfayan Benink and Slavens LLP
                    550 West C Street, Suite 530
              12    SanDiego,CA92101
                    Telephone: 619.232.0331
              13
                    Facsimile: 619.232.4019
              14    E-Mail: erickkbs-law.com

              15 Matthew C. Mickelson, Esq.                        Counselfor Peifect 10, Inc.
                 Law Offices of Matthew C. Mickelson
              16 16055 Ventura Boulevard, Suite 1230
                 Encino, CA 91436
              17
                 Telephone: 818.832.3360
              18 Facsimile: 818.382.3364
                 E-Mail: mattmickelsonbizla.ff.com
              19
                    David N. Schultz, Esq.                         Counselfor Peifect 10, Inc.
              20    l747PreussRoad
                    Los Angeles, CA 90035
              21
                    Telephone: 310.839.3150
              22    E-Mail: schul984yahoo.com

              23 Jonathan L. Abrams. Esq.                          Counselfor Defendant Giganews, Inc.
                    Anthony K. Brown, Esq.
              24    Abrams Brown LLP
              25    2601 Ocean Park Boulevard, Suite 310
                    Santa Monica, CA 90405-5270
              26    Telephone: 3 10.3145.8801
                    Facsimile: 310.496.0250
              27    E-Mail: jabrams@abramsbrown.com
                    E-Mail: tbrown(abramsbrown.com
              28
 PASTERNAK
& PASTERNAK


                    {00173384.DOCX 66390.0001
              Case 2:11-cv-07098-AB-JPR Document 854 Filed 01/07/19 Page 19 of 19 Page ID
                                               #:41422



               I   Andrew P. Bridges, Esq.              Counsel for Defendant Giganews, Inc.
                   Jedediah Wakefield, Esq.
               2   Todd R. Gregorian, Esq.
                   Liwen A. Mah, Esq.
                   Fenwick& West LLP
                   555 California Street, 12th Floor
                   San Francisco, CA 94104
               5   Telephone: 415.875.2300
                   Facsimile: 415.281.1350
               6   E-Mail: abridges(ëifenwick.com
                   E-Mail: jwakefieldcfenwick.com
                   E-Mail: tgregorianfenwick.com
               8   E-Mail: imaMfenwick.com

               9 Annasara G. Purcell, Esq.              Counselfor Defendant Giganews, Inc.
                   Armen N. Nercessian, Esq.
              10   Joseph S. Belichick, Esq.
                   Fenwick & West LLP
                   801 California Street
              12   Mountain View, CA 94041
                   Telephone: 650.988.8500
              13   Facsimile: 650.988.5200
                   E-Mail: apurcelhThfenwick.com
              14   E-Mail: anercessian@fenwick.com
                   E-Mail: irubel@fenwick.com
                   E-Mail: jbelichick(Wfenwick.com
              16
                   Ronald P. Slates, Esq.               Counselfor Defendant Livewire Services,
              17   Law Offices of Ronald P. Slates PC   Inc
                   500 South Grand Avenue, Suite 2010
              18   Los Angeles, California 90071
              19   Telephone: (213) 624-1515
                   Facsimile: 213.624.7536
              20   E-Mail: rslates2@rslateslaw.com
                   E-Mail: jkluewerrslateslaw.com
              21
                 Steven W. Yuen, Esq.                   Counselfor Objector John Doe 4352658
              22 Heath & Yuen, APC
              23   268 Bush Street, Suite 3006
                   San Francisco, CA 94104
              24   Telephone: 415.622.7004
                   Facsimile: 415.373.3957
              25   E-Mail: svuen@heathandyuen.com
              26

              27

              28
 PASTERNAK
S PASTERNAK


                   {00173384.DOCX 66390.000 I
